       Case 5:19-cv-01126-GTS-ML Document 231 Filed 07/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 WAYNE DORAN, ET AL. [AS IT RELATES TO
 PLAINTIFF MARIA ZACKOWSKI]

                                                     Plaintiff,
                             - vs -
                                                                                Case No.
 C.R. BARD INCORPORATED and                                                      5:19-CV-1126 (GTS/ML)
 BARD PERIPHERAL VASCULAR INCORPORATED,

                                                  Defendants.


             JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE


       Plaintiff, Maria Zackowski, and Defendants, C.R. Bard Incorporated and Bard Peripheral

Vascular Incorporated (collectively, the “Parties”), by and through their respective undersigned

counsel, and pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby

stipulate to a dismissal of all of the claims in this action without prejudice as to Defendants, C.R.

Bard Incorporated and Bard Peripheral Vascular Incorporated. The Parties shall bear their own

attorneys’ fees, costs, and expenses, except as otherwise provided for in the Parties’ settlement

agreement.

        Dated: July 13, 2020                          Respectfully submitted,
     Case 5:19-cv-01126-GTS-ML Document 231 Filed 07/14/20 Page 2 of 2




Fleming, Nolen & Jez, L.L.P           NELSON MULLINS RILEY &
                                      SCARBOROUGH LLP
By: /s/ Rand Patrick Nolen
Rand Patrick Nolen                    By:     /s/ James F. Rogers
2800 Post Oak Blvd.                          James F. Rogers, Esq. (pro hac)
Suite 4000                            1320 Main Street, 17th Floor
Houston, TX 77056                     Columbia, SC 29201
Tel: (713) 621-7944                   Tel: (803) 255-9489
Email: rand_nolen@fleming-law.com     Email: jim.rogers@nelsonmullins.com

Attorney for Plaintiff
                                      NIXON PEABODY LLP
                                      Vivian M. Quinn, Esq.
                                      Bar Roll No. 509083
                                      40 Fountain Plaza, Suite 500
                                      Buffalo, New York 14202
                                      Tel: (716) 853-8100
                                      Email: vquinn@nixonpeabody.com

                                      Attorneys for Defendants C.R. Bard
                                      Incorporated and Bard Peripheral Vascular
                                      Incorporated




                                                    7/14/2020
